DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/24/2022.
Applicant's election with traverse of claims 1-9 in the reply filed on 05/24/2022 is acknowledged.  The traversal is on the ground(s) that Groups I-II shares technical features that are special technical features that make contribution over the prior art.  This is not found persuasive because as stated in the prior response the technical feature of which the Examiner relies are not special and does not make contributions over the prior art..
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 201467987) and further in view of  Ning (WO2009140797A1) and Clearman et al. US 5033483).
Regarding claim 1, Li teaches an aerosol generating article having a proximal end and a distal end (figs. 2-3), comprising: an inner tubular element 3 comprising an inner wrapping sheet  circumscribing, in a co- axial arrangement: a heat source 6 positioned towards the distal end of the aerosol generating article and an outer tubular element 1 circumscribing at least a portion of the inner tubular element (see figs. 2-3). Li further teaches in figs. 2-3 that the inner tubular element is slideable relative to the outer tubular element. Li does not explicitly teach a combustible heat source positioned towards the distal end of the aerosol generating article and an aerosol-forming substrate downstream of the combustible heat source. However Clearman discloses an aerosol generating article with a carbonaceous heat source and an aerosol-forming substrate downstream of and separate from the combustible heat source to produce substantial quantities of aerosol without significant thermal degradation of the aerosol former and without presence of substantial pyrolysis or incomplete combustion products (abstract, figs. 1-2; col. 3 lines 61 to col. 4 line 3).  Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modify the article of Li to have a carbonaceous heat source and an aerosol forming substrate downstream of and separate from the combustible heat source for the advantages as taught by Clearman. Li in view of Clearman does not explicitly teach an inner wrapping sheet includes a pre-twisted portion; whereby the pre-twisted portion enables deformation of the inner tubular element so that the distal end of the inner tubular element is slideable relative to the outer tubular element. However Ning discloses in figs 5a and 5b, an aerosol-generating article comprising a sleeve 2 wraps the tobacco body 4 generally divided into a cover region 22 for folding the cigarette butts (equivalent to the claimed pre-twisted portions that enables deformation of the inner tubular element). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the article of Li to have the pre-twisted portions of Ning for the advantages as taught by Ning
Regarding claim 2, Li teaches a mouthpiece filter 41 at the proximal end, wherein a mouthpiece end of the inner tubular element is mounted to the mouthpiece filter (figs. 1-3).
Regarding claim 3, Li teaches a void space between the aerosol-forming substrate and the mouthpiece end (see figs. 2-3).
Regarding claim 4, Li in view of Clearman and Ning discloses the outer tubular element extends from the proximal end of the aerosol generating article towards the distal end thereof, and circumscribes at least the mouthpiece end of the inner tubular element and the void space and terminates downstream of the heat source, and wherein the pre-twisted portion is at least in the region circumscribing the void space (see Li figs. 1-3).
Regarding claim 5, Li discloses the inner tubular element is slideable from an extended position having a first article length, to a retracted position having a second article length that is less than the first article length and in which the void space is at least partially collapsed to an axially contracted configuration (see Li figs. 1-3).
Regarding claim 6, Li discloses the second article length is about 90% or less than the first article length, or about 80% or less than the first article length, or about 70% or less than the first article length (figs. 1-3).

Regarding claim 7, Li discloses the outer tubular element comprises an outer wrapping sheet 11 joined to the inner tubular element only at the mouthpiece end thereof for a first circumferential wrap and joined to itself for a second wrap (see figs. 1-3).
Regarding claim 8, Li discloses the outer wrapping sheet is joined to itself along substantially the whole length thereof for the second wrap (see figs. 1-3).
Regarding claim 9, Li in view of Ning does not explicitly discloses rotationally offset of the pre-twisted portion. However it has been established that adjustability, where needed, is not a patentable advance, and because there was an art recognized need for the adjustment  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the invention of Li in view of Ning to correspond with that of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739. The examiner can normally be reached Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715